NO. 12-09-00332-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN THE INTEREST OF                               §          APPEAL
FROM THE 369TH
 
E.E.G. AND K.H.,                                         §          JUDICIAL
DISTRICT COURT
            
MINOR CHILDREN                                                §          ANDERSON
COUNTY, TEXAS     



MEMORANDUM
OPINION
            M.H.,
S.G., and R.G. appeal the trial court’s final order in a conservatorship and
termination proceeding brought by the Texas Department of Family and Protective
Services (DFPS).  In two issues, they complain that the parties’ Rule 11 agreement
should not have been set aside and the trial court erred in modifying S.G.’s
conservatorship rights.  We affirm.
 
Background
            DFPS
sought to terminate the parental rights of E.E.G.’s and K.H.’s parents. 
Appellants, grandparents of the children, intervened, seeking conservatorship
rights.  After a jury trial, the court entered an order terminating the rights
of the parents, ordering that the grandparents have no rights, duties, or
privileges in any capacity as conservators, and naming the children’s foster
mother sole managing conservator. 
 
Appellate Review of Termination Orders
Section
263.405 of the Texas Family Code applies to appeals from final orders rendered
in parental rights termination suits and dictates specific requirements for the
process.  See Tex. Fam. Code Ann.
§ 263.405 (Vernon 2008).  A party intending to appeal a final order terminating
parental rights must file with the trial court, no later than fifteen days
after the final order is signed, a statement of points on which the party
intends to appeal.  Id. § 263.405(b).  The statement may be filed
separately or may be combined with a motion for new trial.  Id. § 263.405(b-1). 
The statute specifically provides that an appellate court may not consider any
issue that was not specifically presented to the trial court in a timely filed
statement of points.  Id.
§ 263.405(i); In re B.G., No. 07-0960, 2010 Tex. LEXIS 477, at
*2-3 (Tex. July 2, 2010).  
The
final order in this case was signed September 29, 2009.  The record contains no
evidence that Appellants filed a statement of points separately or in a motion
for new trial.  Accordingly, we cannot consider the issues Appellants have
raised on appeal.  See Tex. Fam.
Code Ann. § 263.405(i).
 
Disposition
Because
we cannot consider the issues Appellants have raised on appeal, we affirm
the trial court’s order of termination.
 
                                                                                    Brian Hoyle
                                                                                          
Justice
 
 
Opinion delivered September 1,
2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(PUBLISH)